Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1-8 and 15-26 of B. Szafranowska et al., US 16/621,074 (June 27, 2018) are pending and in condition for allowance.  

Priority Documents Filed

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 based on a claim for foreign priority to each of EP 17178432 (Jun. 28, 2017); EP 17194700 (Oct. 4, 2017); and EP 18157735 (Feb. 20, 2018). It is noted, that these three priority documents are combined as a single document dated December 10, 2019 (379 pages).  

Election/Restrictions 

Restriction

Applicant's election of Group (I), claims 1-8, with traverse, in the Reply to Restriction Requirement filed on April 25, 2022, is acknowledged.  Claims 15-26 to the non-elected invention of Groups (II)-(III) are withdrawn from consideration pursuant to 37 CFR 1.142(b).   

Applicants Traversal

Applicant argues that a search of the Group I, II and Ill claims can be made without serious burden.  This argument is not considered persuasive because the instant restriction was issued under the unity-of-invention rules governing restriction in international applications under 35 U.S.C. 371 (see MPEP § 802; MPEP § 1893.03(d); 37 CFR § 1.499), therefore MPEP 803 cited by Applicant does not apply in the instant case.  
Under the applicable rules there is no requirement of a serious search burden.  However, per below, the claims are rejoined because unity of invention is present.  That is, the claims all share the special technical feature of a compound as claimed in claims 1 or 2.  Inventions (I)-(III) are thus linked as to form a single general inventive concept (Rule 13.1).  International Preliminary Examination Under Chapter II Of The PCT, Chapter 10, Unity of Invention, (Oct. 3, 2011)

Rejoinder

Claims 1-8 are allowable. Claims 15-26, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions (I)-(III), as set forth in the Office action mailed on February 17, 2022, is hereby withdrawn and claims 15-26 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Claims 1-8 and 15-26 are free of the art of record and meet the requirements of § 112.  

It is first noted that M. Park et al., KR 2018020577 (Feb. 28, 2018) (“Park”) discloses structures relevant to the claims.  See, CAS Abstract M. Park et al., KR 2018020577 (Feb. 28, 2018).  However, a review of Applicant’s priority document EP 18157735 (Feb. 20, 2018) indicates that the claims are fully supported by EP 18157735 (Feb. 20, 2018) pursuant to § 112.  As such, the claims are entitled to an effective filing date of at least February 20, 2018.  Therefore Park is not prior art.  Note that no § 112 analysis was conducted with respect to Applicant’s two other earlier priority documents.  

The closes prior art of record is E. Yu et al., WO 2010/074439 (2010) (“Yu”).  An English-language machine translation is attached as the second half of reference Yu.  Yu thus consists of 41 total pages (including the English-language portion).  Accordingly this Office action references Yu page numbers in the following format “xx/41”.  

Yu discloses use of compounds of formula 1 in organic photoelectric devices.  Yu at 30/41.  Yu discloses the following example compound.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Yu at page 8/41.  The forgoing compound differs from Yu in at least that it does not meet the claim 1 limitation of “exactly one substituent selected from the group consisting of W, Y and X represents the binding site of a single bond linking the first chemical moiety and one of the two second chemical moieties”.  See claim 1 (last 6 lines).  Neither Yu nor Yu in view of the art of record motivates one of ordinary skill in the art to modify Yu’s disclosed species compound 22 so as to arrive at an instantly claimed compounds, with a reasonable likelihood of success that the resulting compound would have useful properties.  MPEP § 2144.09; MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)); see also Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) (“[t]hus, in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound”).  .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622